DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 37-38 are objected to because of the following informalities:
The recitation of “operates” (claim 37, line 4) is believed to be --operate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “wherein the interior unit comprises: a fluid-to-air heat exchanger” (claim 25, lines 2-3) is unclear. The recitation renders the claim indefinite because parent claim 24 previously discloses the interior unit including a heat exchanger. After reviewing Applicant’s disclosure, more specifically Fig. 1, and par. 18, the interior unit 10 contains at least a fan 14 and a fluid to air heat exchanger 12; More preferably, the interior unit 10 also includes a fluid pump and a circulating fluid storage tank that will operate as described below in more detail. Therefore, since it appears that the interior unit only includes one heat exchanger, the recitation has been examined as --wherein the heat exchanger of the interior unit comprises: a fluid-to-air heat exchanger--.
The recitation of “the circulation hose is connected between a fluid side of a fluid-to-air heat exchanger of the interior unit” (claim 27, lines 1-2) is unclear. The recitation renders the claim indefinite because parent claim 24 previously discloses the interior unit including a heat exchanger. After reviewing Applicant’s disclosure, more specifically Fig. 1, and par. 18, the interior unit 10 contains at least a fan 14 and a fluid to air heat exchanger 12; More preferably, the interior unit 10 also includes a fluid pump and a circulating fluid storage tank that will operate as described below in more detail. Therefore, since it appears that the interior unit only includes one heat exchanger, the recitation has been examined as --the circulation hose is connected between a fluid side of the heat exchanger of the interior unit--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-25 and 30-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abbott (US 3,176,474).
Regarding claim 24, Abbott discloses a climate control system coupled within an open window of a building (refer to Figs. 1-2), with the window separating an indoor area (section 1) within the building and an exterior area (section 2) external to the building, the climate control system straddling a sill (5) of the window and consisting essentially of: 
an interior unit disposed at the window within the indoor area (1) below a horizontal level of the sill (5), the interior unit comprising a fan (15) having a plurality of fan blades (44) extending radially from a central rotating hub (refer to Fig. 1), the fan (15) disposed behind a heat exchanger (8) that is proximate to an external face of the interior unit (refer to Fig. 1, wherein the heat exchanger 8 is proximate an external face of the interior unit including grille 18); 
an exterior unit disposed at the window in the exterior area (2) below the horizontal level of the sill (5); and
a connector (refer to tubes 25 and 26) between the interior unit and the exterior unit that extends through the window and over the sill (5), the connector including: 
a circulation hose (31) that extends through the window and over the sill (5) to connect the exterior unit and the interior unit.

Regarding claim 25, Abbott meets the claim limitations as disclosed above in the rejection of claim 24. Further, Abbott discloses wherein the heat exchanger (8) of the interior unit comprises:
a fluid-to-air heat exchanger (refer to Figs. 1-2), and
the fan (15) to circulate air across the fluid-to-air heat exchanger (8).

Regarding claim 30, Abbott discloses a climate control system coupled within an opening of a structure (refer to Figs. 1-2), with the opening separating an internal area (1) within the structure and an exterior area (2) external to the structure, the climate control system straddling the opening and consisting essentially of: 
an interior unit disposed at the opening within the internal area (1) and comprising a fan (15) having a plurality of fan blades (44) extending radially from a central rotating hub (refer to Figs. 1-2);
an exterior unit disposed at the opening in the exterior area (2); and
a connector (25, 26) between the interior unit and the exterior unit that extends through the opening, the connector including: 
a circulation hose (31) that extends through the opening to connect the exterior unit and the interior unit.

Regarding claim 31, Abbott meets the claim limitations as disclosed above in the rejection of claim 30. Further, Abbott discloses wherein the interior unit is disposed at the opening within the internal area below the opening; and the exterior unit is disposed at the opening in the exterior area below the opening (refer to the opening located below the window sill 5).

Regarding claim 32, Abbott meets the claim limitations as disclosed above in the rejection of claim 30. Further, Abbott discloses wherein the interior unit comprises a fluid-to-air heat exchanger (8).

Regarding claim 33, Abbott meets the claim limitations as disclosed above in the rejection of claim 30. Further, Abbott discloses wherein the interior unit further comprises the fan (15) to circulate air across the fluid-to-air heat exchanger (8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-27 and 34-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott (US 3,176,474) in view of Kim (KR 2001-0094180 A).
Regarding claim 26, Abbott meets the claim limitations as disclosed above in the rejection of claim 24. Further, Abbott discloses the exterior unit comprising a system (including components 11 and 10) for supplying a working fluid that undergoes a pressure drop to cool the working fluid, but fails to explicitly disclose a fluid-to-fluid heat exchanger, and the working fluid being within a first circulation loop, the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger.
However, Kim teaches a climate control system, comprising an exterior unit including a fluid-to-fluid heat exchanger (160), and a system (including components 130, 140 and 150) for supplying a working fluid that undergoes a pressure drop to cool the working fluid, the working fluid within a first circulation loop (190) the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger (160), in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Abbott by providing a fluid-to-fluid heat exchanger, and the working fluid being within a first circulation loop, the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger in view of the teachings by Kim, in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability.

Regarding claim 27, Abbott meets the claim limitations as disclosed above in the rejection of claim 24. Further, Abbott discloses the circulation hose connected to the heat exchanger, but fails to explicitly disclose wherein the circulation hose is connected between a fluid side of the heat exchanger of the interior unit and a fluid-to-fluid heat exchanger of the exterior unit.
However, Kim teaches a climate control system, comprising a circulation hose (250) connected between a fluid side of a heat exchanger (220) of an interior unit (200) and a fluid-to-fluid heat exchanger (160) of an exterior unit (100), in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Abbott by providing the circulation hose being connected between a fluid side of the heat exchanger of the interior unit and a fluid-to-fluid heat exchanger of the exterior unit in view of the teachings by Kim, in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability.

Regarding claim 34, Abbott meets the claim limitations as disclosed above in the rejection of claim 30. Further, Abbott discloses the exterior unit, but fails to explicitly disclose wherein the exterior unit comprises a fluid-to-fluid heat exchanger.
However, Kim teaches a climate control system, comprising an exterior unit (100) including a fluid-to-fluid heat exchanger (160), in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Abbott by providing the exterior unit including a fluid-to-fluid heat exchanger in view of the teachings by Kim, in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability.

Regarding claim 35, Abbott meets the claim limitations as disclosed above in the rejection of claim 30. Further, Abbott discloses the exterior unit comprising a system (including components 10 an d11) for supplying a working fluid that undergoes a pressure drop to cool the working fluid, but fails to explicitly disclose the working fluid within a first circulation loop.
However, Kim teaches a climate control system, comprising an exterior unit (100) including a system (including components 130, 140 and 150) for supplying a working fluid that undergoes a pressure drop to cool the working fluid, the working fluid within a first circulation loop (190), in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Abbott by providing the working fluid within a first circulation loop in view of the teachings by Kim, in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability.

Regarding claim 36, Abbott meets the claim limitations as disclosed above in the rejection of claim 30. Further, Abbott discloses the circulation hose connected to a fluid side of a fluid-to-air heat exchanger (8) of the interior unit, but fails to explicitly disclose wherein the circulation hose is connected between the fluid side of the fluid-to-air heat exchanger of the interior unit and a fluid-to-fluid heat exchanger of the exterior unit.
However, Kim teaches a climate control system, comprising wherein a circulation hose (250) is connected between a fluid side of a fluid-to-air heat exchanger (220) of an interior unit (200) and a fluid-to-fluid heat exchanger (160) of an exterior unit (100), in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Abbott such that the circulation hose is connected between the fluid side of the fluid-to-air heat exchanger of the interior unit and a fluid-to-fluid heat exchanger of the exterior unit in view of the teachings by Kim, in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability.

Regarding claim 37, Abbott meets the claim limitations as disclosed above in the rejection of claim 30. Further, Abbott discloses the circulation hose allowing a circulating fluid to transport heat between the interior unit and the exterior unit, but fails to explicitly disclose such that cooling of a working fluid and cooling of the circulating fluid are temporally decoupled from one another such that the interior unit is configured to operate independently of operation of the exterior unit.
However, Kim teaches a climate control system, comprising a circulation hose (250) allowing a circulating fluid to transport heat between an interior unit (200) and an exterior unit (100) such that cooling of a working fluid (flowing through 190) and cooling of the circulating fluid (flowing through 250) are temporally decoupled from one another such that the interior unit is configured to operate independently of operation of the exterior unit (refer to par. 29, wherein the indoor unit and the outdoor unit are separated so that the indoor unit and the outdoor unit can be moved freely so that the user can move the indoor unit to a desired place, therefore, giving the indoor unit the capability of operating independently of operation of the exterior unit by other means), in order to provide an air conditioner that is not only easy to move but also has a desired cooling performance at a desired location (refer to par. 29).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Abbott such that cooling of a working fluid and cooling of the circulating fluid are temporally decoupled from one another such that the interior unit is configured to operate independently of operation of the exterior unit in view of the teachings by Kim, in order to provide a climate control system that is not only easy to move but also has a desired cooling performance at a desired location.

Regarding claim 38, Abbott as modified meets the claim limitations as disclosed above in the rejection of claim 37. Further, Abbott as modified discloses wherein the working fluid is maintained in a first circulation loop (flowing through 190 as can be seen from Fig. 1 as taught by Kim) and wherein the circulating fluid is within a second circulation loop (flowing through 250 as can be seen from Fig. 1 as taught by Kim) that is separate and apart from the first circulation loop and the working fluid (by means of fluid-to-fluid heat exchanger 160).

Allowable Subject Matter
Claims 21-23 are allowed.
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763